Presidential Powers Relating to the Situation in Iran

[T h e fo llo w in g m em o ran d u m w as p re p a re d in the h o u rs im m ediately fo llo w in g th e
   seizu re o f th e U n ited S tates em bassy in T e h ra n . Its c o n clu sio n s a re set fo rth in its
   seco n d p a ra g ra p h ]


                                                                               N ovem ber 7, 1979

 M E M O R A N D U M O P IN IO N F O R T H E A T T O R N E Y G E N E R A L

   This m em orandum addresses, on an urgent basis, possible responses
to the situation in Iran.
   O ur conclusions are as follows:
   1) T he President may block Iranian assets upon the declaration o f a
national em ergency under the International Em ergency E conom ic
Pow ers A ct (IE E PA ). An oil boycott w ould be such an em ergency.
This A ct also provides authority to halt transactions including im ports
and exports.
   2) W ithout declaration o f an em ergency, the President may prohibit
or curtail the export o f goods in situations threatening Am erican na­
tional security or stated foreign policy goals under the E xport Adm inis­
tration A ct o f 1979.
   3) T he President may restrict the m ovem ent o f Iranian diplom atic
and consular personnel and m ay take non-forcible reprisals.
   4) Except in time o f w ar the United States cannot intern Iranian
nationals.
   5) T he President has the constitutional pow er to send troops to aid
Am erican citizens abroad. This pow er is subject to the consultation and
reporting provisions o f the W ar Pow ers Resolution.

                      I. Authority to Impose Economic Controls

A. The International Emergency Economic Powers A ct

  T he President has wide-ranging pow er to regulate direct foreign
investment under the International E m ergency Econom ic Pow ers A ct,
Pub. L. No. 95-223, title II, 50 U.S.C. §§ 1701-1706 (Supp. I 1977),
enacted in 1977.
  T he A ct authorizes the President, after declaration o f a national
em ergency, to block all assets in the United States o f Iran and Iranian

                                                  115
nationals and to prohibit or regulate all im portation o r exportation of
property in w hich Iran o r Iranians have an interest.
  T he IE E P A provides in relevant part:
            Sec. 202. (a) A ny authority granted to the President by
         section 203 may be exercised to deal w ith any unusual and
         extraordinary threat, w hich has its source in whole or
         substantial part outside the U nited States, to the national
         security, foreign policy, o r econom y o f the United States,
         if the President declares a national em ergency with re­
         spect to such threat.
            (b)    T he authorities granted to the President by section
         203 may only be exercised to deal w ith an unusual and
         extraordinary threat w ith respect to w hich a national
         em ergency has been declared for purposes o f this title and
         may not be exercised for any other purpose. A ny exercise
         o f such authorities to deal w ith any new threat shall be
         based on a new declaration o f national em ergency w hich
         must be w ith respect to such threat.
            Sec. 203. (a)(1) A t the times and to the extent specified
         in section 202, the President may, under such regulations
         as he may prescribe, by means o f instructions, licenses, or
         otherw ise—
            (A) investigate, regulate, o r prohibit —
              (i) any transactions in foreign exchange,
              (ii) transfers o f credit or paym ents between, by, through,
            or to any banking institution, to the extent that such
            transfers or paym ents involve any interest o f any foreign
            country or a national thereof,
               (iii) the importing or exporting o f currency or securities;
            and
            (B) investigate, regulate, direct and compel, nullify, void,
         prevent or prohibit, any acquisition, holding, withholding, use,
         transfer, withdrawal, transportation, importation or exporta­
         tion of, or dealing in, or exercising any right, power, or
         privilege with respect to, or transactions involving, any prop­
         erty in which any foreign country or a national thereof has
         any interest;
         by any person, o r w ith respect to any property, subject to
         the jurisdiction o f the United States.
50 U.S.C. §§ 1701, 1702(a)(1). (Em phasis added.) 1 It is clear that once
the President declares a national em ergency under the IE E P A , he

   ’ T h e statute denies the President au th o rity to regulate com m unications and m ost hum anitarian
activities. Id. § 1702(b).


                                                  116
assumes plenary control over all foreign assets subject to the jurisdic­
tion of the United States, and he may regulate or prohibit m ovem ents
o f foreign or dom estic currency or credit in and out of the country.
   In the IE E P A , Congress (perhaps intentionally) left the definition of
“national em ergency” ostentatiously vague.2 This may reflect either the
difficulty of defining all possible situations which could constitute a
national em ergency o r the recognition that w hat constitutes a national
em ergency is essentially a political question depending upon the felt
necessities o f a particular political context.
   H ow ever, the legislative history indicates that an oil em bargo could
institute a national emergency.
   D uring the markup o f the bill in the Com m ittee on International
Relations, the following exchange betw een Representatives Solarz and
Bingham, the latter being Chairm an o f the Subcom m ittee that consid­
ered the legislation, took place:
        Mr. Solarz. F or argum ent sake, let us say there was an­
        other oil embargo. W ould that constitute potentially the
        kind o f nonw ar national emergency?
        Mr. Bingham. I think quite clearly it would.
        Mr. Solarz. If it would, and the President declared a
        national em ergency pursuant to such an embargo, could
        you explain in lay language w hat precisely he would be
        able to do under his powers? W hen it talks about regulat­
        ing the controlling [sic] foreign assets, does that mean he
        could freeze the assets o f the boycott [sic] o f the country
        that established the embargo?
        Mr. Bingham. C orrect, freeze but not seize. T here is a
        difference.
        Mr. Solarz. So if he had money he could tie it up and say
        in effect w hen you lift the embargo, we will lift the
        freeze?
        Mr. Bingham. T hat is correct. He can regulate exports in
        a m anner not regulated by the Export Adm inistration
        Act.

 2 See H.R. Rep. No. 459, 95th Cong., 1st Sess. 10 (1977):
       [G]iven the breadth o f the authorities and their availability at the President's discretion
       upon a declaration o f national em ergency, th eir exercise should be subject to various
      substantive restrictions. T h e main one stem s from a recognition that em ergencies are
      by their nature rare and brief, and are not to be equated w ith norm al, ongoing
       problems. A national em ergency should be declared and em ergency authorities em ­
      ployed only w ith respect to a specific set o f circum stances w hich constitute a real
      em ergency, and for no o th e r purpose. T h e em ergency should be term inated in a timely
      m anner w hen the factual state o f em ergency is o v e r and not continued in effect for use
      in o th e r circum stances. A state o f national em ergency should not be a norm al state of
      affairs.


                                                  117
       Mr. Solarz. W hich means he could in effect establish an
       em bargo on exports to that country?
       Mr. Bingham. C orrect.
  Revision o f Trading With the Enem y Act, M arkup Before the House
Comm, on International Relations, 95th Cong., 1st Sess. 4 (1977).
    D eclaration o f a national em ergency under the IE E P A implicates
provisions o f the National Em ergencies A ct, Pub. L. No. 94-412, 50
U.S.C. §§ 1601-51. See H.R. Rept. No. 459 at 14 (1977). Section 204(d),
50 U.S.C. § 1703(d), provides that the consulting and reporting obliga­
tions placed on the President “are supplem ental to those contained in
title IV o f the National Em ergencies A ct.” And the National Em ergen­
cies A ct states in no uncertain term s that “ [n]o law enacted after the
date o f enactm ent o f this A ct shall supersede this title [concerning
declaration o f a national em ergency and congressional pow er to term i­
nate] unless it does so in specific terms, referring to this title, and
declaring that the new law supersedes the provisions of this title.” 50
U.S.C. § 1641. Thus, should the President declare a national em ergency
under the IE E P A arising out o f an energy crisis, he must
          (a) transmit the declaration and a report justifying it to C on­
       gress and publish the declaration in the Federal Register (50
       U.S.C. § 1703);
          (b) keep and transm it to C ongress records o f all executive
       orders, proclam ations, rules, and regulations (id., § 1641);
          (c) transm it to C ongress every six m onths a report on expendi­
       tures directly attributable to the exercise o f em ergency authori­
       ties (id.);
          (d) report to C ongress every six m onths actions taken in the
       exercise o f the em ergency authorities (id., § 1703(c)).
   F urtherm ore, the legislative veto provision o f the National E m ergen­
cies A ct, § 202(a)(1), applies to the President’s declaration o f a national
em ergency under the IE E P A ; and § 207(b) o f the IE E P A provides
further that Congress may term inate the President’s exercise o f author­
ity saved by IE E P A ’s grandfather clause, § 207(a)(1). President C arter
noted his “serious concern” over the unconstitutionality o f § 207(b) at
the time he signed the IE E P A . Pub. Papers o f Jim m y C arter 2187
(Dec. 28, 1977). W e believe C ongress may not constitutionally term i­
nate the exercise o f these authorities by passage o f a concurrent resolu­
tion not submitted to the President pursuant to A rticle I, § 7 o f the
Constitution.
   W hile the A ct has not been used, the constitutionality o f its predeces­
sors has been upheld. E.g., Nielsen v. Secretary o f Treasury, 424 F.2d 833
(D .C . Cir. 1970); Pike v. United States, 340 F.2d 487 (9th Cir. 1965);
Sordino v. Fed. Res. Bank, 361 F.2d 106 (2d Cir.), cert, denied 385 U.S.
898 (1966).

                                     118
B. Export Controls

   T he new Export Adm inistration A ct o f 1979 (Pub. L. No. 96-72, to
be codified at 50 U.S.C. App. § 2401 et seq.) contains tw o separate
grants of pow er to the President to prohibit or curtail the export of
goods and technology that are subject to the jurisdiction o f the United
States. Both o f these provisions state that the authority is to be exer­
cised by the Secretary o f Com m erce by means of export licenses. T he
first provision, § 5(a), is meant to implement the A c t’s policy to restrict
exports that “ would make a significant contribution to the military
potential o f any other country . . . which would prove detrim ental to
the national security o f the United States.” (§ 3(2)(A)). T he second
provision is meant to implement the A c t’s policies to restrict exports
“to the extent necessary to further significantly the foreign policy o f
the United States or to fulfill its declared international obligations,”
(§ 6(a)) a phrase that is apparently limited by an accom panying cross-
reference to the A c t’s policies o f securing removal of foreign restric­
tions on our supplies in certain circum stances, and of discouraging the
provision o f aid or sanctuary to international terrorists.
   E ither or both o f these grants o f pow er may prove responsive to the
Iranian situation. T he A ct sets some substantive restrictions on presi­
dential discretion that are not outlined above (e.g., he may not limit
exports o f medicines). It also includes com plicated provisions for the
Secretary to follow in issuing or denying licenses.

            II. Diplomatic and Consular Persons and Property

A. Rights o f Iranian Diplom ats

   T he rights o f diplomats are codified in the Vienna C onvention on
Diplom atic Relations, Apr. 18, 1961, 23 U.S.T. 3227, T.I.A .S. No. 7502.
The United States and Iran are both parties to the Convention.
   A rticle 39 o f the Vienna C onvention on D iplom atic Relations, 23
U.S.T. 3227, provides that privileges and immunities continue even in
case o f armed conflict. T he United States opposed this provision be­
cause it would preclude custody in wartime, 7 M. W hiteman, Digest of
Int’l Law 441, but did not enter a reservation to it. T he State D epart­
ment Legal A dviser expressed the view during hearings on the conven­
tion that A rticle 26, which permits regulation o f the travel o f diplomats
for reasons o f national security, w ould permit custody. Id. at 442. Thus,
it might be possible to place their diplomats in a situation akin to house
arrest under A rticle 26. H ow ever, they w ould be free to leave the
country. A rticle 44.
   This conclusion is reinforced by the fact that it appears that Iran has
been guilty o f massive breach o f its obligation under the C onvention to
protect United States diplomats and diplomatic property. A material
breach of a multilateral treaty by one o f the parties entitles a party

                                    119
specially affected by the breach to invoke it as a ground for suspending
the operation o f the treaty in w hole or in part in the relations between
itself and the defaulting state. Vienna C onvention on the Law o f T rea­
ties, A rt. 60, Senate Exec. L., 92d Cong., 1st Sess. (1971).

B. D iplom atic Property

   T he Diplom atic C onvention further provides that the host state must
respect and protect the premises of the mission together with its prop­
erty and archives even if diplom atic relations are broken off. On the
other hand a violation o f a treaty obligation, as o f any other obligation,
may give rise to a right “ to take non-forcible reprisals.” Com m entary on
Vienna Convention on L aw o f Treaties, [1966]. 2 Y.B. Int’l L. Com m ’n
169, 253-54. W e make no recom m endation as to w hat an appropriate
reprisal may be.

C. Consular Offices

   T he T reaty o f Am ity, Econom ic Relations, and C onsular Rights,
Aug. 15, 1955, United States-Iran, 8 U.S.T. 899, T.I.A .S. No. 3853,
provides for protection o f consular officers (Art. X III) and for the
normal privileges and immunities. In addition, both the United States
and Iran are parties to the subsequent Vienna C onvention on Consular
Relations, A pr. 24, 1963, 21 U.S.T. 77, T.I.A .S. No. 6820. T he Consular
C onvention includes provisions for protection o f consular posts com pa­
rable to those in the D iplom atic C onvention (Arts. 26, 27, 34 and our
observations w ould similarly apply.)

                           III. Iranian Nationals

   T he President has statutory authority to intern or expel enemy aliens.
H ow ever, this pow er is available only in time o f w ar or invasion, 50
U.S.C. § 21, and thus cannot be invoked at present. T he Suprem e C ourt
has held this provision constitutional. Ludecke v. Watkins, 335 U.S. 160
(1948).
   T he Suprem e C ourt has also upheld the constitutionality o f curfews
and exclusion orders directed solely at persons o f Japanese ancestry
(including A m erican citizens) during W orld W ar II, Korematsu v.
United States, 323 U.S. 214 (1944); Hirabayashi v. United States, 320
U.S. 81 (1943). T he court invalidated detention orders as beyond the
statutory authority o f the W ar Relocation A uthority w ithout reaching
the constitutional issues. E x Parte Endo, 323 U.S. 283 (1944).
   T hese orders w ere authorized by a statute w hich was repealed in
1976. Section 501(e) o f P.L. No. 94-412, the National Em ergencies Act.
N o com parable statute exists today.


                                    120
                                       IV. Use of Troops

A. Constitutional Power

   It is well established that the President has the constitutional pow er
as C hief Executive and Com m ander-in-Chief to protect the lives and
property o f Am ericans abroad. This understanding is reflected in judi­
cial decisions, e.g., D urand v. Hollins, 8 Fed. Cas. I l l (No. 4186)
(C.C.S.D.N.Y. 1860) quoted in T he C onstitution o f the United States:
Analysis and Interpretation 562-63 (1973), and recurring historic prac­
tice which goes back to the time o f Jefferson. E.g., B orchard, The
Diplom atic Protection o f Citizens A broad 448-53 (1915). This pow er
has been used conspicuously in recent years in a variety o f situations.
These include: landing troops in the Dom inican Republic to protect the
lives of citizens believed to be threatened by rebels (1965), the D anang
sealift during the collapse o f Vietnam defense (1975), the evacuation of
Phnom Penh (Cambodia, 1975), the evacuation o f Saigon (1975), the
Mayaguez incident (1975), evacuation o f civilians during the civil w ar in
Lebanon (1976), and the dispatch o f forces to aid Am erican victims in
Guyana (1978).

B. The War Powers Resolution

   T he W ar Pow ers Resolution, 50 U.S.C. § 1541 et seq., does not limit
the President’s pow er to act in this instance. Its consultation and report­
ing requirem ents are, how ever, both triggered by situations w hich in­
volve the introduction o f armed forces into hostilities, o r into situations
w here imminent involvem ent in hostilities is clearly indicated. See 50
U.S.C. §§ 1542, 1543.3 In addition, reporting to Congress is also re­
quired by the Resolution when armed forces are sent to a foreign
country equipped for combat, or when they are sent in numbers w hich
substantially enlarge the forces equipped for com bat already in a for­
eign nation. See 50 U.S.C. § 1543.
   T he Resolution includes in its statem ent o f purposes and policy a list
o f situations in which the President is authorized to introduce the
armed forces into hostilities or situations o f imminent hostility. See 50
U.S.C. § 1541(c). Protection o f Am erican citizens abroad is not there
mentioned. H ow ever, we do not consider that the purpose and policy
statement should be construed to constrain the exercise o f the Presi­
d ent’s constitutional pow er in this instance.
   First, the Resolution’s policy statem ent is not a com prehensive or
binding formulation o f the President’s powers as Commander-in-Chief.

   3 T here have been, since the enactm ent o f (he Resolution, four instances o f protection and evacu­
ation w here its provisons applied. See War Powers: A Test o f Compliance Relative to the Danang Sealift,
the Evacuation o f Phnom Penh, the Evacuation o f Saigon, arid the Mayaguez Incident, Hearings Before the
Subcommittee on International Security and Scientific Affairs o f the House Comm, on International
Relations, 94th C ong., 1st Sess. (1975).


                                                121
See H. Conf. Rep. 547 93d Cong., 1st Sess. 8 (1973) (stating that
subsequent sections o f the Resolution are not dependent on the policy
statem ent). M oreover, Senator Javits, Senate M anager o f the C onfer­
ence Bill, when asked w hether the President has “authority to act
unilaterally to rescue Am erican nationals in danger abroad who might
be found in the midst o f rebellion or the threat o f w ar,” replied:
         I think the normal practice w hich has grow n up on that is
         that it does not involve such a utilization o f the forces of
         the United States as to represent a use o f forces, apprecia­
         bly, in hostilities so as to constitute an exercise o f the w ar
         pow er or to constitute a com m itm ent o f the Nation to
         war.
119 Cong. Rec. 33,558 (1973). In view o f this “normal practice,” it
would seem that the failure in the R esolution’s statem ent o f purpose
and policy to list the recognized Presidential pow er o f protecting
Am erican citizens abroad is itself an indication that the list therein was
not meant to be exhaustive.4
   Finally, the Resolution itself disclaims any intent to alter the constitu­
tional pow er o f the President, such as has been discussed in this memo­
randum, see 50 U.S.C. § 1547(d)(1), and it probably could not.

                                                         Jo   hn   M. H    arm on

                                                    Assistant Attorney General
                                                     Office o f L egal Counsel




  ASee F ran ck , A fter the Fall: The N ew Procedural Framework fo r Congressional Control Over the War
Power, 71 A m . J. Int'l L. 605, 613, 626 (1977).